         Case 1:19-cv-00502-KPF Document 103 Filed 03/02/21 Page 1 of 2

               Michael Faillace & Associates, P.C.
                                  Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                         Telephone: (212) 317-1200
New York, New York 10165                                                Facsimile: (212) 317-1620
_________
woates@faillacelaw.com

                                                       March 1, 2021
Via ECF

Hon. Robert W. Lehrburger
United States Magistrate Judge                                                               3/2/2021
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re:     Barreto Pelon, et al. v. Gabi Operating Corp., et al
                       Case No.: 19-cv-00502 (KPF) (RWL)

Dear Judge Lehrburger:

       Our office represents Plaintiffs in the above-captioned matter. We write to respectfully
request a brief adjournment of the settlement conference in this matter, which is currently
scheduled for Monday, March 8, 2021 at 1:30 p.m. This is Plaintiffs’ first request of its kind.
Defendants consent to the within request.

        The reason for this request is that Plaintiff has been unable to locate documents that
Defendants previously produced to Plaintiffs. Defendants have offered to re-send the documents
within a week. Plaintiffs need to review these documents in order to prepare the required
submissions and damages calculation in advance of the settlement conference. Plaintiffs apologize
to the Court and to defense counsel for any inconvenience.

        Subject to the Court’s calendar, the parties are available for the settlement conference on
either Thursday, March 25, 2021, Friday, March 26, 2021, Friday, April 2, 2021 or Monday, April
5, 2021 at any time that is convenient for the Court.

       Plaintiffs thank the Court for its time and attention to this matter.

                                                       Respectfully submitted,

                                                       /s
                                                       William K. Oates, Esq.
                                                       Michael Faillace & Associates, P.C.
                                                       Attorneys for Plaintiffs
cc:    Ilan Weiser, Esq. (via ECF)
       Attorney for Defendants


                                                  1
           Case 1:19-cv-00502-KPF Document 103 Filed 03/02/21 Page 2 of 2


Adjournment granted. The settlement conference is rescheduled for Friday, April 2, 2021, at 9:30
a.m.




                                                           3/2/2021
